t c memo united_states tax_court leslie s hirahara petitioner v commissioner of internal revenue respondent docket no filed date leslie s hirahara pro_se jonathan j ono for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and a penalty under sec_6662 a in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions the issues remaining for our consideration are whether petitioner is entitled to claim an interest_expense_deduction for his sole_proprietorship activity reported on schedule c of his federal_income_tax return whether petitioner is entitled to claim depreciation for certain items purchased in whether petitioner is entitled to claim a deduction for travel_expenses for whether petitioner is entitled to claim a deduction for legal and professional services for whether petitioner is entitled to claim a deduction for rent paid in whether petitioner understated his capital_gain on schedule d of his federal_income_tax return whether petitioner is entitled to an increase in his itemized_deductions for the taxable_year and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for the taxable_year findings of fact2 petitioner leslie s hirahara resided in honolulu hawaii at the time the petition in this case was filed he possesses a master's degree in business administration in finance petitioner at various times has been engaged in multiple business activities these enterprises encompassed occupations such as a general contractor flight instructor county the parties' stipulation of facts and exhibits are incorporated by this reference commissioner and realtor for the year at issue petitioner was self-employed and performed business as les hirahara realty he reported his income and expenses from this work as a sole_proprietorship on schedule c of his federal_income_tax return with respect to his activities as a realtor petitioner reported income and claimed certain expenses on schedule c of his federal_income_tax return that in turn were adjusted by respondent in her notice_of_deficiency expenses interest depreciation travel legal professional big_number rent amount allowed -0- dollar_figure -0- -0- big_number -0- amount claimed dollar_figure big_number big_number amount disallowed dollar_figure big_number big_number big_number big_number petitioner claimed a deduction for depreciation on schedule c of his federal_income_tax return related to the following assets that were placed_in_service with petitioner's real_estate business in description equipment office equipment computer equipment office equipment computer equipment office equipment computer equipment office furniture office equipment copier toyota van total claimed cost dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number claimed depreciation dollar_figure big_number big_number big_number big_number respondent disallowed the dollar_figure claimed depreciation deduction in petitioner's schedule d in his federal_income_tax return he reported as short-term_capital_gain item land date acquired date sold price dollar_figure sales cost or basis or loss dollar_figure dollar_figure gain subsequently petitioner reported the capital_gain under the installment_method by filing an amended_return in respondent's notice_of_deficiency petitioner's election of the installment_method to report the capital_gain recognized on the sale of real_property was not recognized in addition respondent reduced the amount of gain reported from dollar_figure to dollar_figure in connection with the sale of the above land petitioner became entangled in a lawsuit petitioner was a partner in a partnership moomuku country club moomuku the partnership received dollar_figure from a japanese entity utsunomiya in connection with the same parcel of land a dispute arose between the parties regarding the purpose of utsunomiya's dollar_figure deposit utsunomiya filed suit and also filed a lis pendens on the property thereafter in date moomuku sold the parcel of land to another japanese entity japanese grand prix lis pendens is a notice filed on public records for the purpose of warning all persons that the title to certain property is in litigation and that they are in danger of being bound by an adverse judgment the notice is for the purpose of preserving rights pending litigation black's law dictionary 6th ed jgp jgp eventually intervened in the lawsuit between utsunomiya and moomuku and filed a motion to expunge utsunomiya's lis pendens from the property jgp also cross filed against moomuku and petitioner alleging the lis pendens attached to the land was contrary to promises warranties and representations made at the time of sale during the year at issue petitioner was also engaged in another lawsuit this particular action was related to his position as a general contractor it appears that the second lawsuit concerned an alleged breach of contract with respect to petitioner's general contracting activity in the process of defending himself petitioner retained various attorneys for representation in the lawsuits in addition to disallowing petitioner's claimed schedule c expense deduction for legal and professional fees in the amount of dollar_figure respondent in the notice_of_deficiency recharacterized this expense as a miscellaneous itemized_deduction under schedule a respondent determined that the legal expenses were not incurred in connection with petitioner's trade_or_business respondent also determined that petitioner received payments during related to the sale of stocks and bonds that were not reflected as capital_gains or losses in his return overall respondent in the statutory_notice_of_deficiency determined that the expenses underlying the denied deductions were either personal in nature or inadequately substantiated at trial in an attempt to substantiate his claimed deductions petitioner provided copies of canceled checks drawn on his personal account petitioner however failed to indicate the precise nature of the expenses underlying many of the checks thus it was necessary for this court to examine individually and question petitioner regarding the item purchased by each particular check schedule c deductions opinion the issue here is whether petitioner may properly claim the deductions in question deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 generally sec_162 allows a deduction for ordinary and necessary expenses_incurred while carrying_on_a_trade_or_business respondent does not appear to question that petitioner's real_estate activities constitute a trade_or_business respondent however contends that petitioner has failed to prove that the deductions claimed are ordinary and necessary expenses arising from petitioner's real_estate activities an ordinary_and_necessary_expense is one which is appropriate and helpful to the taxpayer's business and which results from an activity which is a common and accepted practice 77_tc_1124 in this regard a taxpayer must keep sufficient records to establish the amount of the deductions or other matters required to be shown on the taxpayer's return see sec_1_6001-1 income_tax regs in the event taxpayers establish that they have incurred trade_or_business_expenses but are unable to substantiate the precise amount of the expenses we may estimate the amount of the deductible expenses 39_f2d_540 2d cir however we cannot estimate deductible expenses unless the taxpayer presents evidence adequate to provide some rational basis upon which estimates may be made 85_tc_731 a interest_expense_deduction petitioner claimed an interest_expense_deduction in the amount of dollar_figure on schedule c of his federal_income_tax return respondent disallowed the claimed deduction in its entirety at trial petitioner stated that the deduction is composed of payments made by petitioner to a corporation and an individual respectively in nuuanu streamside inc and steven hirahara petitioner provided documentation in the form of two checks he issued to these payees on date petitioner paid dollar_figure through business check no to an entity denominated nuuanu streamside inc the check was from les hirahara - realtor the memo portion of this check states that it is for the payment of principal and interest the signature on the check is illegible stamped on the face of petitioner's check is the notation dated date that the check was returned due to endorsement irregular endorsement missing on date through business check no petitioner paid dollar_figure to the order of steven hirahara the check was from les hirahara - realtor the memo portion of this check states that it is for the payment of interest the evidence offered is insufficient to show petitioner's entitlement to the interest_deduction the payment to nuuanu streamside inc was not made because the check was returned due to an irregularity the only evidence pertaining to the interest_deduction is petitioner's unsubstantiated testimony he did not proffer the testimony of a representative from nuuanu streamside inc nor his brother's testimony steven hirahara in an attempt to corroborate petitioner's stated reasons for the payments moreover petitioner did not document the purported loan amounts the amounts of interest payable or the terms of payment the notations on the submitted checks are insufficient petitioner's failure to provide corroborative evidence presumably in his control weighs against him 87_tc_74 respondent is sustained on this issue b depreciation expense deduction petitioner claimed a deduction for depreciation on schedule c of his income_tax return with respect to assets that were placed_in_service in respondent concedes petitioner’s cost_basis in some of the equipment but contends that petitioner has not demonstrated a nexus between the purchases and petitioner's business use petitioner placed on the record certain checks he issued in to certain payees as follows amount payee sears roebuck and co dollar_figure mr software dollar_figure dollar_figure shirokiya dollar_figure mr software dollar_figure ushijima dollar_figure mr software american express dollar_figure university copy dollar_figure systems of hawaii shirokiya dollar_figure sears roebuck and co dollar_figure thomason toyota dollar_figure matson navigation co dollar_figure entry office equipment office equipment office phone computer soft blank blank sales no 0csa08 blank auto shipment no mnchf4933 petitioner also supplied a price quotation issued by pacific machinery to him on date at trial petitioner introduced canceled checks attributable to a variety of expenditures related to his real_estate proprietorship many of these expenditures are business related petitioner purchased software and computers in connection with his real_estate business from mr software he utilized the computers for word processing and accounting functions as well as to call on a database of listings on properties petitioner purchased a recording telephone with two lines from shirokiya for dollar_figure he also acquired a fax machine from university copy systems of hawaii for dollar_figure these items were utilized in his real_estate business office hence we allow depreciation with respect to these particular items in question petitioner purchased a toyota previa van for his company for dollar_figure from thomason toyota he bought the van in oregon he also expended dollar_figure to ship the van to hawaii from the mainland petitioner stated that the van was strictly utilized for business purposes ultimately however petitioner did not meet the standard required by sec_274 to show the vehicle's business usage see sec_1_274-5t temporary income_tax regs fed reg date with respect to the remaining expenditures petitioner's testimony was vague and self-serving for example according to petitioner's testimony and the canceled checks submitted for the record he purchased various pieces of office equipment in however petitioner has failed to substantiate the extent to which office equipment such as chairs from ushijima was used in his trade_or_business petitioner was also unable to recollect the reasons for the amounts paid to sears shirokiya and american express as petitioner has failed to specify the business_purpose of these particular expenses we sustain respondent's determination disallowing these deductions c travel expense deduction petitioner claimed a travel expense deduction in the amount of dollar_figure on schedule c of his federal_income_tax return respondent disallowed this deduction in its entirety in the statutory_notice_of_deficiency as noted to be entitled to a deduction under sec_162 petitioner must prove the expenses were ordinary or normal usual or customary 308_us_488 were necessary or appropriate and helpful 290_us_111 and bore a reasonable_and_proximate_relationship to the trade_or_business of the taxpayer 66_tc_122 keating v commissioner tcmemo_1995_101 hosbein v commissioner tcmemo_1985_373 in addition under sec_274 petitioner must substantiate with adequate_records or by sufficient evidence corroborating his statement i the amount of such expense ii the time iii place and iv the business_purpose of the expense sec_1_274-5 income_tax regs it is not enough to establish one of the elements for example that a particular trip was business related rather all of the elements must be established sec_274 the requirements are not subject_to our discretion and hence we are unable to estimate a taxpayer's expenses because sec_274 is intended to supersede cohan v commissioner f 2d 2d cir keating v commissioner supra jeffers v commissioner tcmemo_1986_285 sec_1_274-5 income_tax regs petitioner testified that he traveled in connection with his real_estate business petitioner contends that he investigated various golf courses for possible purchase in that regard petitioner traveled several times a year petitioner was unable to independently corroborate his testimony petitioner proffered canceled checks in connection with the travel_expenses totaling dollar_figure however checks alone do not meet the stringent substantiation requirements of sec_274 see also sec_1_274-5 income_tax regs there were no receipts vouchers itineraries diaries logs and calendars made by petitioner in connection with the alleged travel_expenses moreover petitioner was unable to demonstrate that the travel_expenses bore a reasonable_and_proximate_relationship to the trade_or_business of his real_estate proprietorship see sec_162 accordingly we sustain respondent's determinations with respect to these travel_expenses d legal and professional service expense deduction petitioner claimed a deduction for legal and professional expenses in the amount of dollar_figure on schedule c of his federal_income_tax return respondent disallowed the claimed deduction on schedule c and recharacterized it as a miscellaneous itemized_deduction under schedule a the record concerning the legal fees consists mostly of photocopies of checks to various attorneys as well as petitioner's own summary sheet of the legal expenses_incurred petitioner estimated that dollar_figure of the legal fees was expended in connection with the lawsuit concerning the general contracting activity petitioner’s failure to keep more accurate records or produce more convincing evidence lessens the probative quality of his contentions based on the record before us we hold that dollar_figure of the legal expense may be claimed on schedule c and the remainder on schedule a e rental expenses deduction respondent has conceded that petitioner is entitled to the rental_expense_deduction in the amount of dollar_figure claimed on the schedule c of his federal_income_tax return schedule d capital_gain adjustments on schedule d of his federal_income_tax return petitioner reported a short-term_capital_gain in the amount of dollar_figure in connection with the sale of real_property subsequently petitioner elected to report this gain under the installment_method by filing an amended_return respondent in turn adjusted petitioner's income_tax_liability to reflect the installment_sale respondent then disallowed petitioner's installment_method election and determined that the full amount of the gain realized from the real_property sale should be recognized in additionally respondent adjusted petitioner's schedule d to reflect unreported capital_gains from the sale of stocks in the amount of dollar_figure petitioner's return failed to incorporate information with respect to the stock sales at trial petitioner presented documentation substantiating his basis in the stocks sold in respondent conceded that instead of dollar_figure in capital_gains petitioner was entitled to a short-term_capital_loss in the amount of dollar_figure with respect to the capital_gains derived from the sale of real_property in respondent contends that petitioner effectively elected out of the installment_method by reporting the full amount of his gain on his timely filed federal_income_tax return petitioner on the other hand argues that he received payment after the close of the taxable_year in which the disposition of the real_property occurred petitioner evidently contends that dollar_figure of the real_estate proceeds were deposited with the local courts in hawaii pending resolution of the moomuku lawsuit in that regard he was also forced to take a note for dollar_figure this event caused petitioner to file an amended tax_return on the other hand respondent argues that petitioner was liable for the full amount originally reported in petitioner presented no documentation such as affidavits or receipts to demonstrate that a portion of the proceeds was deposited with the local courts he also did not present any evidence regarding the alleged note his testimony on this particular subject was disjointed there was no testimony by other witnesses hence petitioner has not persuaded us that the proceeds were not under his dominion and control sec_453 provides that income from an installment_sale is accounted for under the installment_method 92_tc_303 an installment_sale is defined as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 income from an installment_sale is to be taken into account using the installment_method unless a taxpayer elects not to have the method apply sec_453 d generally the election not to report a disposition of property on the installment_method is made by the due_date of the taxpayer's return for the year in which the disposition occurs and in the manner prescribed by the appropriate tax forms for that return see bolton v commissioner supra see also sec_15a_453-1 temporary income_tax regs fed reg date specifically a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on the tax_return filed for the taxable_year in which the installment_sale occurs will be considered to have made an effective election sec_15a_453-1 temporary income_tax regs supra generally such an election is irrevocable and may only be revoked with respondent's permission sec_15a_453-1 temporary income_tax regs supra petitioner filed his federal_income_tax return and reported the full amount of the gain realized from the real_property sale petitioner has not shown that respondent consented to a revocation of his effective election out of the installment_method accordingly respondent is sustained on this issue schedule a itemized_deductions respondent concedes that petitioner's legal and professional expenses_incurred in connection with moomuku and petitioner's general contracting activity to the extent not deductible on schedule c are allowable as miscellaneous_itemized_deductions subject_to a 2-percent adjusted_gross_income floor for as discussed petitioner's expenses are not fully allowable as schedule c deductions accuracy-related_penalty the notice_of_deficiency contains a misstatement of the penalty as sec_6651 for respondent in a attempt to correct this error asserted in the answer that petitioner is liable for an accuracy-related_penalty under sec_6662 see rule petitioner does not contend that the notice_of_deficiency is invalid generally an error on a notice_of_deficiency does not render the notice defective 90_tc_110 we find petitioner is liable for an accuracy-related_penalty under sec_6662 based on a preponderance_of_the_evidence in the record accordingly any debate about the burden_of_proof on this matter becomes academic the accuracy-related_penalty is equal to percent of any portion of an underpayment attributable to a taxpayer's negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 petitioner testified that he is entitled to the deductions in question however his position is not reasonable under the circumstances he failed to provide sufficient evidence regarding a significant portion of his expenses petitioner did not have adequate_records and this required our review of each expense incurred and canceled checks presented at the trial to reflect the foregoing decision will be entered under rule
